Title: Albany Congress: Representation of the Present State of the Colonies, 9 July 1754
From: Albany Congress
To: 


Recent events had made clear to everyone attending the Albany Congress that a struggle with the French was impending for the mastery of the continent. The chief purpose of any plan of union which they might draw up was to strengthen the British colonies in that conflict, and in the minds of a majority, if not all, of the commissioners some form of concerted action was essential to successful defense. In order to make the matter fully clear to their assemblies at home and to the authorities in Great Britain, the commissioners decided that a general statement of the situation was needed as a supporting document for the plan of union which they were preparing. At the morning session of Monday, July 1, after one debate on the committee’s “Short Hints,” a motion was adopted that “a representation of the present state of the Colonies” be prepared and that the same committee which had presented the “Short Hints” should undertake the task.
In an autobiographical sketch written many years later Thomas Hutchinson of Massachusetts declared that he had written the draft of the committee’s Representation, and there appears to be no good reason to question his claim to principal authorship. Doubtless other members of the committee, including Franklin, made suggestions, but what or how important they may have been cannot now be determined. The committee presented its draft to the Congress on Saturday, July 6; it was read and ordered to lie on the table for the consideration of the commissioners. It was read again on Monday the 8th, and read once more, considered paragraph by paragraph, amended, and agreed to on the afternoon of July 9, at a session which Franklin missed because he was busy putting into final form the Plan of Union as worked out in previous debates.
The Representation as adopted by the Congress was in part a review of British claims in North America and of French encroachments, in part a sharp criticism of the misconduct of some unnamed colonies and individuals in their Indian relations (doubtless New York and its Indian commissioners were chief targets), and in part a series of recommendations for future action, concluding with the crowning point: the need for a union of all the colonies “That so their Councils, Treasure, and Strength may be employed in due Proportion against their Common Enemy.”
 
[July 9, 1754]
That His Majesties Title to the Northern Continent of America, appears to be founded on the Discovery thereof first made, and the Possession thereof first taken in 1497 under a Commission from Henry the 7th. of England to Sebastian Cabot,
That the French have Possessed themselves of Several parts of this Continent which by Treaties have been ceded and Confirmed to them.
That the Right of the English to the Whole Sea Coast from Georgia on the South to the River St. Laurence on the North, excepting the Island of Cape Breton and the Islands in the Bay of St. Laurence, remains plain and Indisputable,
That all the Lands or Countries Westward from the Atlantic Ocean, to the South Sea, between 48 and 34 Degrees North Latitude were expressly included in the Grant of King James the 1st. to divers of his Subjects, so long since as the year 1606, and afterwards Confirmed in 1620. and under this Grant, the Colony of Virginia claims extent as far West as the South Sea, and the Ancient Colonies of the Masachusets-bay and Conecticot were by their respective Charters, made to extend to the said South Sea, So that not only the Right to the Sea Coast but to all the Inland Countries, from Sea to Sea has at all times been Asserted by the Crown of England.
That the Province of Nova Scotia or Accadie hath known and Determinate Bounds by the Original Grant from King James the 1st. and that there is Abundant Evidence of the Sense which the French had of these Bounds while they were in Possession of it, and that these Bounds being then known, the said Province by the Treaty of Utrecht according to its Ancient Limits, was ceded, to Great Britain, and remained in Possession thereof until the Treaty of Aix La Chapelle, by which it was confirmed, but by said Treaty it is Stipulated, that the Bounds of the said Province, shall be determined by Commissaries, &c.
That, By the Treaty of Utrecht the Country of the Five Cantons of the Iroquois, is Expressly acknowledged, to be under the Dominion of the Crown of Great Britain,
That the Lake Champlain formerly called Lake Iroquois and the Country Southward of it, as far as the Dutch or English Settlements the Lakes Ontario, Erie, and all the Countries adjacent have by all Ancient Authors, French and English been allowed to belong to the Five Cantons or Nations and the Whole of these Countries long before the said Treaty of Utrecht, were by said Nations, put under the Protection of the Crown of Great Britain,
That by the Treaty of Utrecht, there is reserved to the French, a Liberty of Frequenting the Countries, of the Five Nations and other Indians in Friendship with Great Britain for the sake of Commerce, as there is also to the English a Liberty of Frequenting the Countries of those in Friendship with France for the same Purpose,
That after the Treaty of Utrecht the French built Several Fortresses, in the Country of the Five Nations, and a very Strong one at a Place Called Crown Point to the South of Lake Champlain.
That the French Court hath Evidently since the Treaty of Aix la Chapelle, made this Northern Continent more than ever the Object of its Attention,
  That the French have most unjustly taken Possession of Part of the Province of Nova Scotia, and in the River St. John’s and other parts of said Province, they have built Strong Fortresses, and from this River they will have during the Winter and Spring Season, a much easier Communication between France and Canada, than they have heretofore had, and will be furnished with a Harbour more Commodiously Situated, for the annoying the British Colonies by Privatiers and Men of War than Louisburgh itself.
That they have taken Possession of, and begun a Settlement at the head of the River Kinnebeck, within the Bounds of the Province of Main, the most convenient Situation, for affording Support and Safe retreat to the eastern Indians in any of their attempts upon the Governments of New-England.
That, it appears by Information of the Natives the French have been making Preparations for another Settlement at a Place called Cohass on Coneticut River, near the head thereof, where it is but about ten miles distant from a branch of Merrimack River, and from Whence there is a very near and easy Communication with the Abnekais Indians, who are Settled on the River St. François, about forty miles from the River St. Laurence, and it is certain that the Inhabitants of New Hampshire, in which Province this Cohass is Supposed to Lye, have been interrupted, and impeded by the French Indians, from making any Settlements there.
That Since the Treaty of Aix La Chapelle, the French have increased the Number of their Forts, in the Country of the Great Lakes, and on the Rivers which run into the Missisippi, and are Securing a Communication between the Two Colonies of Louisania, and Canada, and at the same time putting themselves into a Capacity of annoying the Southern British Colonys, and preventing any further Settlement of his Majesties Dominions.
That they have been gradually increasing their Troops in America, transporting them in their Ships of War, which return to France, with a Bare Complement of Men, leaving the rest in their Colonies, and by this means they are less Observed by the Powers of Europe than they would be if Transports as usual heretofore, were provided for this purpose,

That they have taken Prisoners divers of His Majesty’s subjects trading in the Country of the Iroquois, and other inland Parts, and plundered Such Prisoners of Several Thousand Pounds Sterling, and they are Continually exciting the Indians, to destroy or make Prisoners, the Inhabitants of the Frontiers of the British Colonies, which prisoners are Carried, to Canada, and a Price, equal to what Slaves are sold for in the Plantations is demanded for their Redemption and Release,
That they are Continually drawing off the Indians from the British Interest, and have lately persuaded one half of the Onondaga Tribe with many from the other Nations along with them, to remove to a Place called Osweegchie, on the River Cadaraqui, where they have built them a Church and Fort, and many of the Senecas, the most numerous Nation, appear to be wavering and rather inclined to the French, and it is a Melancholly Consideration, that not more than 150 Men of all the Several Nations, have attended this Treaty, altho they had Notice that all the Governments would be here by their Commissioners, and that a large present would be given,
That it is the Evident Design of the French to Surround the British Colonies, to fortifie themselves on the Back thereof to take and keep Possession, of the heads of all the Important Rivers, to draw, over the Indians to their Interest, and with the help of such Indians added to such Forces as are already arrived and may hereafter be sent from Europe To be in a Capacity of making a General Attack on the Several Governments, and if at the same time a Strong Naval Force be sent from France, there is the utmost danger that the Whole Continent will be Subjected to that Crown and that the Danger of such a Naval Force is not meerly Imaginary, may be argued from past Experience, for if it had not been for the most Extraordinary Interposition of Heaven, every Sea Port Town on the Continent in the year 1746, might have been ravaged and Destroyed, by the Squadron under the Command of the Duke D’Anville, notwithstanding the then declining State of the French, and the very flourishing State of the British Navy, and the farther advantage accrueing to the English from the Possession of Cape Briton. That the French Find by Experience they are able to make greater and more Sure advantages upon their Neighbours in Peace, than in war. What they unjustly possessed themselves of after the Peace of Utrecht, they now pretend to have a right to hold, by Virtue of the Treaty of Aix la Chapelle, until the true Boundary between the English and the French be Settled by Commissarys, but their Conquest made during the War, they have been Obliged to restore.
That the French Affairs relative to this Continent, are under one Direction, and Constantly regarded by the Crown, and Ministry, who are not insensible how great a Stride they would make, towards an Universal Monarchy if the British Colonies were added to their Dominions, and Consequently the Whole Trade of North America engrossed by them.
That the said Colonies being in a Divided Disunited State, there has never been any Joint Exertion of their Force, or Counsels to repel or defeat the measures of the French and particular Colonies are unable and unwilling to maintain the Cause of the Whole.
That there has been a very great Neglect of the Affairs of the Iroquois, or, as they are Commonly called the Indians of the Six Nations, and their Friendship and Alliance has been Improved to private Purposes, for the Sake of the Trade with them, and the purchase or acquisition of their Lands more than to the Public Service, That they are Supplyed with Rum by the Traders in vast and almost incredible Quantities, the Laws of the Colonies now in Force being insufficient to restrain the Supply, and the Indians of every Nation, are frequently drunk, and abused in their Trade, and their Affections thereby alienated from the English, They often wound and murder one another in their Liquor, and to avoid Revenge Flee to the French, and perhaps more have been lost by these means than by the French Artifices,
That purchases of Lands from the Indians by Private persons for small Triffling Considerations, have been the Cause of Great Uneasiness and Discontents, and if the Indians are not in Fact imposed on and injured, yet they are apt to think that they have been, and indeed they appear not fit to be intrusted at Large with the Sale of their own Lands, and the Laws of some of the Colonies which make such Sales void, unless the Allowance of the Government be first Obtained, seem to be well Founded.
That the Granting or Patenting Vast Tracts of Land to private Persons, or Companys without Conditions of Speedy Settlement, has tended to prevent the Strengthning the Frontiers of the Particular Colony where Such Tracts Lye, and been Prejudicial to the rest,
That it seems absolutely necessary that Speedy and Effectual measures be taken to Secure the Colonies from the Slavery they are threatened with.
That any Further Advances of the French should be prevented and the Encroachments already made removed, That the Indians in Alliance or Friendship with the English be Constantly regarded, under some wise Direction or Superintendency. That Endeavours be used for the Recovery of those Indians, who are lately gone over to the French, and for Securing those that remain. That some Discreet Person or Persons, be appointed to reside constantly with each Nation of Indians, such Persons to have no Concern in Trade, and duly to Communicate all advices to the Superintendents. That the Trade with the said Indians, be well regulated, and made Subservient to the Public Interest, more than to private gain. That there be Forts built for the Security of Each Nation and the better Carrying on the Trade with them, That Warlike Vessels be Provided Sufficient to maintain His Majesty’s Right to a Free Navigation on the Several Lakes. That All future purchase of Lands from the Indians be Void unless made by the Government where such Lands Lye, And from the Indians in a Body in their Public Councils. That the Patentees, or Possessors of large unsettled Territories, be injoyned to Cause them to be Settled in a reasonable Time on pain of Forfeiture. That the Complaints of the Indians, relative to any Grants or Possessions, of their Lands fraudulently Obtained be enquired into and all Injuries redressed. That the Bounds of those Colonys which extend to the South Sea, be Contracted, and limitted by the Alleghenny or Apalachian mountains, and that measures be taken for settling from time to time Colonies of His Majesty’s Protestant Subjects, Westward of said Mountains in Convenient Cantons to be Assigned for that purpose; and finally that there be a Union, of His Majesty’s Several Governments on the Continent, that so their Councils, Treasure, and Strength may be employed in due Proportion against their Common Enemy. All which is Submitted.
